Order issued September 25, 2012




                                              In The
                               (Court of Appeals
                         NMI! Etistrirt of Texas at Dallas
                                      No. 05-11-00992-CR


                            RICHARD ADAM WELCH, Appellant
                                                V.
                              THE STATE OF TEXAS, Appellee


                                            ORDER

       The State's motion to extend the time for filing its brief is GRANTED. The brief

received by the Court on September 23, 2012 will be considered filed as of that date.



                                                                                          9-




                                                       JOSEPH B. MORRIS
                                                       JUSTICE PRESIDING